Even if it were permissible for the prisoner to supply the defect in the record by filing affidavit of insolvency here, which it is not (S. v.Parish, 151 N.C. 659, 65 S.E. 762), or if we should regard the present motion as an application for writ of certiorari to bring up the appeal, it would avail the prisoner nothing, for, as previously stated, the case was considered on its merits, notwithstanding the defects in the record, and no reversible error discovered.
The reasons assigned by counsel for the condition of the record are quite sufficient to acquit them of any neglect, but it would serve no useful purpose to redocket the case only to affirm it again.
Motion disallowed.